 

f
l AO 245B (CASDRev. 08/13) Judgment in a Criininal Case F g L E D

NOV 2 0 2018

g

 

UNITED STATES DISTRICT COURT

CLERK, U.S. DlSTRlCT COURT
SOUTHERN DISTRICT OF CALIFORNIA SOUTHERN DlSTRiC'l' OF CALiFORNlA

 

 

 

UNITED srArEs oF AMERICA .IUDGM;ENT IN A CRI…M
V_ (For Offenses Connnitted On or After November l, 1987)
.JUAN JOSE SAB]NO-TELLEZ (1)
Case Number: 18CR4645-JLS

Anthony Edward Colornbo
Defendant’s Attomey

REGISTRATION No. 79661298

|:I _

}14 pleaded guilty to count(s) 1 Of the InfOl‘matiOl‘l

 

I:l was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

_ Count

Title & Section Nature of Offense Number¢s)
18 USC 1546 Fraud and Misuse of Visas, Perrnits and Other Entry Documents l

The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l '[he defendant has been found not guilty on count(s)
lj Count(s) is dismissed on the motion of the United States.
Assessment : $100.00 Waived
No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Novemher 16. 2018
Date of lmposition of Se

HoN. JANis L. sAMMKleNo
UNITED sTATEs DISTRICT JUDGE

   
 

lSCR4645-JLS

 

 

fn

7 AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

 

DEFENDANT: JUAN JosE sABINo-TELLEZ (1) Judgment - Page 2 ofz
CASE NUMBER: isCR4645-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
Time Served

|:||:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
D at A.M. on

 

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

l:[ on or before

E as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Def`endant delivered on to

 

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

18CR4645-JLS

 

 

